Case: 2:20-cv-04972-MHW-CMV Doc #: 31 Filed: 06/17/21 Page: 1 of 3 PAGEID #: 954




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

                                                    :
 JOHN DOE,                                          :
                                                    :      No. 2:20-cv-4972
                               Plaintiff,           :      Judge Michael H. Watson
                                                    :      Magistrate Judge Chelsey M. Vascura
                         v.                         :
                                                    :
 KENYON COLLEGE,                                    :
                                                    :
                               Defendant.           :
                                                    :

                                             ORDER

       On January 15, 2021, Plaintiff John Doe served document requests on Defendant Kenyon

College (“Kenyon”) which seek, among other things, documents that constitute “education

records” and contain “personally identifiable information” of third party current and former

Kenyon students, as defined by the Family Educational Rights and Privacy Act (“FERPA”), 20

U.S.C. § 1232g, and 34 C.F.R. § 99.3.

       Although Kenyon has identified documents responsive to Plaintiff’s requests that it

agrees are relevant to the litigation, Kenyon asserts that according to 34 C.F.R. § 99.31(a)(9)(i),

it may only produce these records without redactions to remove third party personally

identifiable information if: (1) it is ordered to do so; and (2) after providing each student whose

education records are at issue with an opportunity to seek protective action from this Court. This

Court agrees.

       Accordingly, to the extent any document requests served on Kenyon seek records that

Kenyon believes are subject to FERPA, and such records are otherwise discoverable in this case,

then Kenyon must produce those documents once it issues a FERPA notice that gives the

affected students a reasonable opportunity to object.
Case: 2:20-cv-04972-MHW-CMV Doc #: 31 Filed: 06/17/21 Page: 2 of 3 PAGEID #: 955




       IT IS ORDERED as follows:

       1.      To the extent that any of the document requests made by John Doe to Kenyon

seek discoverable information that includes education records or personally identifiable

information of non-party current or former Kenyon students, Kenyon is ordered to produce such

documents in accordance with 20 U.S.C. §1232g(b) and 34 C.F.R. § 99.31(a)(9)(i), provided that

the notice protocol set forth below is followed.

       2.      Before producing any non-party education records, Kenyon shall make a

reasonable effort in accordance with 34 C.F.R. § 99.31(a)(9)(ii) to notify the non-party students

whose records have been requested. Students whose education records have been requested shall

be given 14 days to object to the production of documents that include their education records.

       3.      Any students objecting to the production of documents shall set forth the basis for

their objection in writing and submit it to:

       Office of the Clerk
       U.S. District Court for the Southern District of Ohio
       Joseph P. Kinneary U.S. Courthouse
       Room 121
       85 Marconi Boulevard
       Columbus, Ohio 43215

       4.      After the 14-day notice period expires, Kenyon shall promptly produce the

documents about which no request for protective action has been made by a non-party student.

       5.      Any education records produced by Kenyon pursuant to this Order will be subject

to the Stipulated Protective Order issued in this case. (See ECF No. 20.)

       6.      This Order in no way prejudices Kenyon from arguing that the requested

documents or information fall outside the permissible scope of discovery or are otherwise subject

to limitations set forth in the Federal and Local rules.


       IT IS SO ORDERED.
Case: 2:20-cv-04972-MHW-CMV Doc #: 31 Filed: 06/17/21 Page: 3 of 3 PAGEID #: 956




                                           /s/ Chelsey M. Vascura
                                           CHELSEY M. VASCURA
                                           UNITED STATES MAGISTRATE JUDGE
